PER CURIAM.
We affirm summary judgment on the merits. See, Harding Realty, Inc. v. Turnberry Towers Corp., 436 So.2d 983 (Fla. 3d DCA 1983).
We reverse the award of attorney fees. Appellant’s entitlement to a commission was not irrevocably tied to the buyer’s specific performance action, Randolph v. Neeley, 185 So.2d 785 (Fla. 1st DCA 1966). Also, ambiguities as to when the commission was earned required judicial construction of the contract. Appellant’s case, though unmeritorious, was not so wholly frivolous as to support an award of attorney fees pursuant to Section 57.105, Florida Statutes (1981).
AFFIRMED IN PART and REVERSED IN PART.
ANSTEAD, C.J., and DOWNEY and DELL, JJ., concur.